      Case: 4:20-cv-00136-SEP Doc. #: 1 Filed: 01/28/20 Page: 1 of 11 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CECILIA L. BUSH,                                )
     Plaintiff,                                 )
                                                )
vs.                                             )   Case No.
                                                )
RAMPTECH, INC.,                                 )
HOLDEN AMERICA CORP.,                           )   JURY TRIAL DEMANDED
HOLDEN AMERICA IL, LLC,                         )
HOLDEN AMERICA LLC,                             )
STEELHEAD CORP.,                                )
WABTEC US RAIL, INC.,                           )
ZEFTEK, INC.,                                   )
WABTEC CORPORATION, and                         )
BNSF RAILWAY COMPANY,                           )
                                                )
         Defendants.                            )

                                           COMPLAINT

                                      Jurisdiction and Venue

         Jurisdiction of this action in this Honorable Court is pursuant to 28 U.S.C. sec.

1332(a)(2). Plaintiff and all Defendants are residents and citizens of different states. Plaintiff’s

claim exceeds $75,000.00 in value. The cause of action arose in and the injury in issue occurred

within the territorial limits of this Court in Missouri.

                                              COUNT I

         COMES NOW the plaintiff, Cecilia L. Bush (“Cecilia”), by and through her undersigned

attorneys and in support of her cause of action against the defendants, Ramptech,

Inc.(“Ramptech”), Holden America Corporation (“Holden”), Holden America IL, LLC (“Holden

IL”), Holden America, LLC (“HAL”), Steelhead Corporation (“Steelhead”), Wabtec US Rail,

Inc. (“WUR”), Zeftek, Inc.(“ZI”), and Wabtec Corporation (“WC”) states as follows:
   Case: 4:20-cv-00136-SEP Doc. #: 1 Filed: 01/28/20 Page: 2 of 11 PageID #: 2



        1.      That Plaintiff is an employee of Auto Handling Corporation (“AHC”), a

subsidiary of Jack Cooper Transport Company, Inc. (“JCT”), a Missouri Corporation and a

registered motor carrier that regularly transacts business and transports materials throughout the

USA including Missouri where Plaintiff’s injuries in question were sustained.                 JCT’s

headquarters and principal place of business are in Jackson County, Missouri. Plaintiffs is a

resident and citizens of Missouri.

        2.      That the defendant, Ramptech, is an Illinois corporation with its principal place of

business in Illinois. Ramptech is believed to be the corporate successor by merger and/or

consolidation or is acting in partnership or as a joint venture with Holden. Holden was a

corporation organized and existing under the laws of the State of Illinois with its principal place

of business located in Illinois. Holden IL is a corporation organized and existing under the laws

of the State of Illinois with its principal place of business located in Illinois.        HAL is a

corporation organized and existing under the laws of the State of Illinois with its principal place

of business located in Illinois. Steelhead is a corporation organized and existing under the laws

of the State of Illinois with its principal place of business located in Illinois. One or more of

these defendants supplied, designed, placed into the stream of commerce and/or participated in

the chain of distribution for profit or other benefit of or is the successor to and mere continuation

of the company(ies) that supplied, designed, placed into the stream of commerce and/or

participated in the chain of distribution the chock at issue in this litigation.

        3.      That WUR is a corporation organized and existing under the law of the State of

Delaware with its principal place of business in Pennsylvania. ZI was a corporation organized

and existing under the laws of the State of Illinois with its principal place of business located in

Illinois. ZI has been succeeded by WC. WC is the corporate successor to and/or continuation of




                                             Page 2 of 11
   Case: 4:20-cv-00136-SEP Doc. #: 1 Filed: 01/28/20 Page: 3 of 11 PageID #: 3



ZI. WC is a corporation organized and existing under the laws of the State of Pennsylvania with

its principal place of business located in Pennsylvania.          One of more of these defendants

supplied, designed, placed into the stream of commerce and/or participated in the chain of

distribution for profit or other benefit of or is the successor to and mere continuation of the

company(ies) that supplied, designed, placed into the stream of commerce and/or participated in

the chain of distribution the universal rack a/k/a grating at issue in this litigation.

        4.      That BNSF Railway Company (“BNSF”) is a Delaware corporation with its

principal place of business in Texas. BNSF supplied the rail car with the chock and universal

rack a/k/a grating that is at issue in this litigation.

        5.       That on or about August 7, 2018, Plaintiff was performing her normal work

duties as a rail loader for her employer in Missouri. At that time, Plaintiff was using a wheel

chock and universal rack rig in a BNSF rail car.

        6.      That at all times relevant herein, the aforesaid rig wheel chock and universal rack

were in substantially the same condition as when they left the control of the defendants. Any

modifications were foreseeable or expected by defendants.

        7.      That at the time of its manufacture and at all times mentioned herein, the

aforementioned wheel chock and universal rack were defective and not reasonably safe in one or

more of the following respects, to-wit:

                (a)      they lacked reasonably safe compatible storage hooks and rack devices
                         causing them to misalign on the racks and become stuck frequently;

                (b)      the devices lacked adequate warnings to sufficiently warn Plaintiff and
                         others similarly situated that the devices would subject users to an
                         unreasonable risk of injury during reasonably foreseeable use and/or
                         expected use;

                (c)      the devices lacked adequate warnings to sufficiently warn Plaintiff and
                         others similarly situated of one or more of the defects herein;



                                               Page 3 of 11
   Case: 4:20-cv-00136-SEP Doc. #: 1 Filed: 01/28/20 Page: 4 of 11 PageID #: 4




                (d)       the wheel chock vehicle securement systems were unreasonably prone to
                          or designed to become stuck or lodged which required excessive force to
                          dislodge or remove from the storage racks a/k/a grates.

        8.      That as a direct and proximate result of the aforesaid, Plaintiff, while attempting

to perform her normal work activities in an intended and/or foreseeable fashion by attempting to

remove the wheel chock and using the normal procedures by which she was trained, sustained

severe and permanent injuries to her back and related areas while exerting required and/or

foreseeable force and pressure on the wheel chock and rack system. Plaintiff has suffered and

will continue to suffer pain and mental anguish. Plaintiff’s injuries are disfiguring and are

permanent in nature. Plaintiff has been required to expend large sums of money in order to

obtain medical treatment for her injuries and will be required to expend additional sums in the

future. Plaintiff has sustained wage and benefit losses and has been damaged in her capacity to

earn wages and benefits in the future. Plaintiff’s condition is such that she may be forced to

expend sums of money for vocational rehabilitation and/or convalescent care. Based on the

above, Plaintiff requests damages, which will fairly and reasonably compensate the plaintiff for

her injuries suffered and damages incurred.

        WHEREFORE, Plaintiff prays for a judgment against each defendant for a sum in excess

of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), for interest as allowed by law, and

for costs of this suit.

                                             COUNT II

        COMES NOW the plaintiff, Cecilia L. Bush (“Cecilia”), by and through her undersigned

attorneys and in support of her cause of action against the defendants, Ramptech,

Inc.(“Ramptech”), Holden America Corporation (“Holden”), Holden America IL, LLC (“Holden




                                            Page 4 of 11
   Case: 4:20-cv-00136-SEP Doc. #: 1 Filed: 01/28/20 Page: 5 of 11 PageID #: 5



IL”), Holden America, LLC (“HAL”), Steelhead Corporation (“Steelhead”), Wabtec US Rail,

Inc. (“WUR”), Zeftek, Inc.(“ZI”), and Wabtec Corporation (“WC”) states as follows:

       1-6.    Plaintiff repeats, realleges and incorporates herein by reference paragraphs 1-6 of

Count I as paragraphs 1-6 of this count.

       7.      That based on the above each of the defendants owed a duty to Plaintiff and

others similarly situated to design, test, monitor, inspect and consider reports of injuries and

malfunctions associated with the product system in question.

       8.      That in violation of the aforesaid duties the defendants negligently:

               (a)    failed to properly design the wheel chock and rack so that they were
                      compatible and would not prematurely wear and become stuck, misaligned
                      and require excessive force to operate;

               (b)    they failed to properly consider reports of misalignments and reports of
                      injuries associated with the use of the wheel chocks and racks including
                      reports that the items frequently became stuck, jammed and/or misaligned;

               (c)    failed to supply adequate warnings to sufficiently warn Plaintiff and others
                      similarly situated that the devices would subject users to an unreasonable
                      risk of injury during reasonably foreseeable use and/or expected use;

               (d)    failed to supply adequate instructions to sufficiently instruct Plaintiff and
                      others similarly situated of one or more of the defects listed in Count I;


               (e)    failed to advise of the need for periodic replacement and/or maintenance
                      to the wheel chock vehicle securement systems when Defendant(s) knew
                      or should have known such were unreasonably prone to or designed to
                      become stuck or lodged which required excessive force to dislodge or
                      remove from the storage racks a/k/a grates.

       9.      That as a direct and proximate result of the aforesaid, Plaintiff, while attempting

to perform her normal work activities in an intended and/or foreseeable fashion by attempting to

remove the wheel chock and using the normal procedures by which she was trained, sustained

severe and permanent injuries to her back and related areas while exerting required and/or




                                           Page 5 of 11
   Case: 4:20-cv-00136-SEP Doc. #: 1 Filed: 01/28/20 Page: 6 of 11 PageID #: 6



foreseeable force and pressure on the wheel chock and rack system. Plaintiff has suffered and

will continue to suffer pain and mental anguish. Plaintiff’s injuries are disfiguring and are

permanent in nature. Plaintiff has been required to expend large sums of money in order to

obtain medical treatment for her injuries and will be required to expend additional sums in the

future. Plaintiff has sustained wage and benefit losses and has been damaged in her capacity to

earn wages and benefits in the future. Plaintiff’s condition is such that she may be forced to

expend sums of money for vocational rehabilitation and/or convalescent care. Based on the

above, Plaintiff requests damages, which will fairly and reasonably compensate the plaintiff for

her injuries suffered and damages incurred.

        WHEREFORE, Plaintiff prays for a judgment against each defendant for a sum in excess

of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), for interest as allowed by law, and

for costs of this suit.

                                       COUNT III

        COMES NOW the plaintiff, Cecilia L. Bush (“Cecilia”), by and through her undersigned

attorneys and in support of her cause of action against the defendants, Ramptech,

Inc.(“Ramptech”), Holden America Corporation (“Holden”), Holden America IL, LLC (“Holden

IL”), Holden America, LLC (“HAL”), Steelhead Corporation (“Steelhead”), Wabtec US Rail,

Inc. (“WUR”), Zeftek, Inc.(“ZI”), and Wabtec Corporation (“WC”) states as follows:

        1-6.    Plaintiff repeats, realleges and incorporates herein by reference Paragraphs 1-6 of

Count I as Paragraphs 1-6 of this Count.

        7.      That at all times relevant hereto, the defendant(s) impliedly warranted that the

chock and universal rack in question were reasonably safe for their intended and/or foreseeable

uses in conjunction with each other.




                                           Page 6 of 11
   Case: 4:20-cv-00136-SEP Doc. #: 1 Filed: 01/28/20 Page: 7 of 11 PageID #: 7



        8.      That in breach of the aforesaid implied warranty, defendant(s) placed into the

stream of commerce a wheel chock and universal rack system which contained one or more of

the following unreasonably dangerous conditions, to-wit:

                (a)       they lacked reasonably safe compatible storage hooks and rack devices
                          causing them to misalign on the racks and become stuck frequently;

                (b)       the devices lacked adequate warnings to sufficiently warn Plaintiff and
                          others similarly situated that the devices would subject users to an
                          unreasonable risk of injury during reasonably foreseeable use and/or
                          expected use;

                (c)       the devices lacked adequate warnings to sufficiently warn Plaintiff and
                          others similarly situated of one or more of the defects herein;


                (d)       the wheel chock vehicle securement systems were unreasonably prone to
                          or designed to become stuck or lodged which required excessive force to
                          dislodge or remove from the storage racks a/k/a grates.

        9.      Plaintiff repeats, realleges and incorporates herein by reference paragraph 8 of

Count I as paragraph 9 of this Count.

        WHEREFORE, Plaintiff prays for a judgment against each defendant for a sum in excess

of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), for interest as allowed by law, and

for costs of this suit.

                                        COUNT IV

        COMES NOW the plaintiff, Cecilia L. Bush (“Cecilia”), by and through her undersigned

attorneys and in support of her cause of action against the defendants, Ramptech,

Inc.(“Ramptech”), Holden America Corporation (“Holden”), Holden America IL, LLC (“Holden

IL”), Holden America, LLC (“HAL”), Steelhead Corporation (“Steelhead”), Wabtec US Rail,

Inc. (“WUR”), Zeftek, Inc.(“ZI”), and Wabtec Corporation (“WC”) states as follows:




                                            Page 7 of 11
   Case: 4:20-cv-00136-SEP Doc. #: 1 Filed: 01/28/20 Page: 8 of 11 PageID #: 8



       1-7.    Plaintiff repeats, realleges and incorporates herein by reference paragraphs 1-7 of

Count I as paragraphs 1-7 of this Count.

       7-8.    Plaintiff repeats, realleges and incorporates herein by reference paragraphs 7-8 of

Count II as paragraphs 7-8 of this Count.

       9-10.    Plaintiff repeats, realleges and incorporates herein by reference paragraphs 7-8

of Count III as paragraphs 9-10 of this Count.

       11.     That one or more defendants was aware that Plaintiff and others similarly situated

were exposed to unreasonable risks of severe bodily injury in the use of the wheel chock and

rack securement systems owing to one or more of the unsafe conditions described in Counts I-III

of this Complaint. In that regard, one or more defendants was aware of many prior instances of

malfunctions, binding of the equipment and reports wherein others were injured during the use of

said systems including incidents.

       12.     That notwithstanding the above and in conscious disregard of the known risks to

which Plaintiff and others similarly situated were subjected, one or more defendants failed to

modify the wheel chock and rack system design, continued to provide unreasonably dangerous

and defective vehicle securement systems, failed to provide good and sufficient warnings or

instructions with regards to the dangers inherent in the use of the securement systems with the

aforesaid conditions contained therein. Such actions and inactions by the defendant(s) were

motivated by the cost savings attempts for the benefit of defendant(s) and their affiliates and

owners. As such defendant(s) placed profits above the safety of the users of the above described

vehicle securement system, including the plaintiff, Cecilia Bush, and therefore punitive or

aggravated damages are warranted against the defendant(s) in order to punish said defendant(s)

and/or to deter such conduct in the future.




                                              Page 8 of 11
   Case: 4:20-cv-00136-SEP Doc. #: 1 Filed: 01/28/20 Page: 9 of 11 PageID #: 9



        13.     That as a direct and proximate result of the aforesaid, Plaintiff, while attempting

to perform her normal work activities in an intended and/or foreseeable fashion by attempting to

remove the wheel chock and using the normal procedures by which she was trained, sustained

severe and permanent injuries to her back and related areas while exerting required and/or

foreseeable force and pressure on the wheel chock and rack system. Plaintiff has suffered and

will continue to suffer pain and mental anguish. Plaintiff’s injuries are disfiguring and are

permanent in nature. Plaintiff has been required to expend large sums of money in order to

obtain medical treatment for her injuries and will be required to expend additional sums in the

future. Plaintiff has sustained wage and benefit losses and has been damaged in her capacity to

earn wages and benefits in the future. Plaintiff’s condition is such that she may be forced to

expend sums of money for vocational rehabilitation and/or convalescent care. Based on the

above, Plaintiff requests damages, which will fairly and reasonably compensate the plaintiff for

her injuries suffered and damages incurred.

        WHEREFORE, Plaintiff prays for a judgment against each defendant for a sum in excess

of SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), for interest as allowed by law, and

for costs of this suit.

                                            COUNT V

        COMES NOW the plaintiff, Cecilia L. Bush (“Cecilia”), by and through her undersigned

attorneys and in support of her cause of action against the defendant, BNSF, states as follows:

        1-7.    Plaintiff repeats, realleges and incorporates herein by reference paragraphs 1-7 of

Count I as Plaintiff’s 1-7 of this Count.

        8.      That BNSF owned, operated, supplied and required the use of the rail car, chock

and universal rack in issue. Defendant knew or should have known of the problems, malfunction




                                            Page 9 of 11
 Case: 4:20-cv-00136-SEP Doc. #: 1 Filed: 01/28/20 Page: 10 of 11 PageID #: 10



history and reports of injuries associated with the use of that chock and rack system. Defendant

was aware or should have been aware of safer feasible alternative designs.

       9.     Defendant BNSF Railway Company, directly and by and through its agents and

employees, committed one or more of the following acts or omissions of negligence:

       (a)    Failed to have reasonably safe equipment for Plaintiff to engage in her
              duties;

       (b)    Failed to provide a reasonably safe place to work;

       (c)    Implemented unreasonably time constraints on Plaintiff’s work activities;

       (d)    Failed to promulgate safety rules and procedures that would have
              prevented the injuries in issue;

       (e)    Created incentives for Plaintiff and her supervisors to ignore, disregard, or
              underemphasize safety rules that would have prevented the injuries in
              issue;

       (f)    Failed to train Plaintiff, her co-workers and her supervisors in safety
              procedures that would have prevented the injuries in issue;

       (g)    Failed to create and/or enforce safety rules and procedures that would
              have prevented the injuries;

       (h)    Other acts and omissions that will become known during discovery.

       As a result, in whole or in part of one or more of the foregoing negligent acts or

omissions on the part of the Defendant, BNSF Railway Company, Plaintiff experienced the

injuries described below.

       10.    That as a direct and proximate result of the aforesaid, Plaintiff, while attempting

to perform her normal work activities in an intended and/or foreseeable fashion by attempting to

remove the wheel chock and using the normal procedures by which she was trained, sustained

severe and permanent injuries to her back and related areas while exerting required and/or

foreseeable force and pressure on the wheel chock and rack system. Plaintiff has suffered and




                                         Page 10 of 11
 Case: 4:20-cv-00136-SEP Doc. #: 1 Filed: 01/28/20 Page: 11 of 11 PageID #: 11



will continue to suffer pain and mental anguish. Plaintiff’s injuries are disfiguring and are

permanent in nature. Plaintiff has been required to expend large sums of money in order to

obtain medical treatment for her injuries and will be required to expend additional sums in the

future. Plaintiff has sustained wage and benefit losses and has been damaged in her capacity to

earn wages and benefits in the future. Plaintiff’s condition is such that she may be forced to

expend sums of money for vocational rehabilitation and/or convalescent care. Based on the

above, Plaintiff requests damages, which will fairly and reasonably compensate the plaintiff for

her injuries suffered and damages incurred.

        WHEREFORE, Plaintiff prays for a judgment against Defendant for a sum in excess of

SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00), for interest as allowed by law, and for

costs of this suit.

        PLAINTIFF PRAYS FOR TRIAL BY JURY OF TWELVE ON ALL COUNTS




                                              Respectfully Submitted,

                                              WENDLER LAW, P.C.

                                     By:      /s/ Brian M. Wendler            .




                                               Brian M. Wendler, #39151
                                               Angie M. Zinzilieta, #69783
                                               900 Hillsboro Ave., Suite 10
                                               Edwardsville, IL 62025
                                               Ph: (618) 692-0011
                                               Fax: (618) 692-0022
                                               wendlerlawpc@gmail.com
                                               Attorneys for Plaintiff




                                           Page 11 of 11
